Judgment, Supreme Court, New York County (Harold Beeler, J.), rendered May 27, 1998, convicting defendant, after a jury trial, of manslaughter in the first degree, and sentencing him to a term of 5 to 15 years, unanimously affirmed.
The court properly granted the People’s request to charge manslaughter in the first degree as a lesser included offense of murder in the second degree. There was a reasonable view of the evidence that defendant only intended to inflict serious physical injury upon the victim and not cause death, since defendant held the victim as he was being stabbed by the codefendant (see, Penal Law § 20.15). The single stab wound and the circumstances surrounding the incident created a jury question as to defendant’s intent (see, People v Gill, 265 AD2d 201, lv denied 94 NY2d 862).
The court properly denied defendant’s challenge made pursuant to Batson v Kentucky (476 US 79). The record supports the court’s finding that the prosecutor provided a nonpretextual explanation for peremptorily striking a prospective juror. The explanation was based in part on a bona fide concern as to the juror’s demeanor, a matter which the trial court has the unique opportunity to observe (see, People v Pena, 265 AD2d 259, lv denied 94 NY2d 923). Concur — Tom, J. P., Mazzarelli, Lerner, Rubin and Friedman, JJ.